ANDERSON, J.
— The only question we are called upon to determine on this appeal relates to the action of the trial court in granting a new trial. The court charged the jury that plaintiff could only recover nbm-*528inal damages, and the jury, in disregard of the instructions, brought in a verdict for $265, and the trial court properly set the verdict aside. It is essential to an orderly administration of justice that juries should obey the instructions of the court. If the court is in error in giving instructions, the jury should, nevertheless, .obey the instructions, and the injured party would have recourse by appeal to this court, which is the proper fo-íum to pass upon the actions of the trial court.
Affirmed.
Weakley, C. J., and Tyson and Simpson, JJ., concur.